   Case: 1:19-mj-04133-JDG Doc #: 1-1 Filed: 06/17/19 1 of 7. PageID #: 2



                                       AFFIDAVIT

       1.      Your Affiant, Heather Grimes, being duly sworn, deposes and states:

        2.     Your Affiant, Heather Grimes, is currently employed as a Special Agent
of the Drug Enforcement Administration, and has been so since October of 2017. Affiant
has been assigned to the DEA Cleveland District Office (Cleveland DO) since January
2018 as a Special Agent. Affiant is an "Investigative or Law Enforcement Officer" of the
United States within the meaning of Title 18, United States Code, Section 2510(7), and is
empowered by law to conduct investigations, and to make arrests for offenses
enumerated in Title 18, United States Code, Section 2516.

        3.      Based on facts stated herein, Affiant submits this Affiant in support of a
criminal complaint and arrest warrants for KENNETH BLACKSHAW, JORGE
ALBERTO BARRERA, JORGE ALBERTO BARRERA GUTIERREZ Jr, MIGUEL
ANGEL MARQUEZ, and DONALD EARL KNIGHTEN, and submits that there is
probable cause that KENNETH BLACKSHAW, JORGE ALBERTO BARRERA,
JORGE ALBERTO BARRERA GUTIERREZ Jr, MIGUEL ANGEL MARQUEZ, and
DONALD EARL KNIGHTEN, have conspired to distribute, and possess with intent to
distribute and distribute marijuana and THC, Schedule I controlled substances, in
violation of Title 21, United States Code, Sections 846, 841(a)(1), and (b)(1)(A).

                           TRAINING AND EXPERIENCE

        4.      In Affiant’s current assignment to the Cleveland DO, Affiant has
participated in investigations targeting individuals and organizations committing drug
trafficking offenses in the Northern District of Ohio and elsewhere. At all times during
the investigation described herein, Affiant has been acting in an official capacity as a
Special Agent with the DEA.

                                  PROBABLE CAUSE

        5.      The facts outlined herein come from Affiant’s personal observations as
well as Affiant’s discussions with other investigators who were personally involved in
this investigation.

        6.       Since December 2018, investigators have been conducting an
investigation into the drug trafficking activities of the KENNETH BLACKSHAW Drug
Trafficking Organization (DTO). On April 2 2019, DEA agents initiated a court ordered
federal Title III wire and electronic interceptions of BLACKSHAW’s telephone (TT-1)
interception of this line ended on May 31, 2019. Since May 8, 2019, DEA Agents
initiated a court ordered federal Title III wire and electronic interceptions of
BLACKSHAW’s secondary telephone (TT-2).



                                             1
   Case: 1:19-mj-04133-JDG Doc #: 1-1 Filed: 06/17/19 2 of 7. PageID #: 3



        7.     On June 13, 2019, at approximately 2:00 p.m., during call session 15647,
BLACKSHAW received an incoming call on TT-2 from an unknown female (later
identified as KIMBERLY GREEN through a driver’s license photograph). During that
call GREEN and BLACKSHAW discussed, what investigators believed to be, a safety
deposit box or a storage unit. GREEN told BLACKSHAW that she would set it up
tomorrow (June 14, 2019) and add BLACKSHAW’s name. Investigaotrs believed that
GREEN was planning to rent a storage unit or safety deposit box for BLACKSHAW.

         8.      On June 14, 2019, at approximately 9:36 a.m., during call session 15931,
BLACKSHAW received an incoming phone call on TT-2 from telephone number 559-
371-7174 utilized by an unknown male (UM7174). During this telephone call UM7174
told BLACKSHAW “I’ll be there in about five (5) or ten (10) minutes, the latest,” agents
believe that UM7174 that he is about to arrive somewhere. At approximately 10:02 a.m.,
through use of remote video surveillance, investigators observed a silver Nissan Altima
arrived at the 1538 Addison Road, Cleveland, Ohio being drive by a bald Hispanic male.
The Hispanic male parked behind the fence surrounding the backyard, and closed the gate
behind him. The Hispanic male appeared to enter into the side door. Investigators
established surveillance on the 1538 Addison Road at this time. Investigators ran 559-
371-7174 through DEA databases and discovered that the telephone number was in
contact with a telephone number that DEA Fresno (Case Number: R9-18-0022) is
conducting a Title III investigation on. Agents contacted case agents in Fresno who stated
that 559-371-7174 was in contact with their target number several times, but during
overnight hours and they did not have any audio on the calls. Fresno Agents stated that
their target in Fresno is involved with firearms and is a cocaine source of supply in
Fresno. Fresno Agents further advised that they did not have the person utilizing 559-
371-7174 identified. Investigators now believe that UM7174 may be MIGUEL ANGEL
MARQUEZ.

        9.     On June 14, 2019, at approximately 11:00 a.m., surveillance was
established on KIMBERLY GREEN at her house on at 3303 Berkshire Road, Cleveland
Heights (GREEN’s registered address). Investigators observed GREEN depart her
residence at approximately 11:27 a.m.

        10.     At approximately 11:33 p.m., investigators observed BLACKSHAW
arrive at the 1538 Addison Road. Investigators observed BLACKSHAW walk to the
backyard of the residence.

        11.    BLACKSHAW received a call on TT-2 from GREEN at approximately
11:53 a.m. During that call GREEN tells BLACKSHAW she’s “in motion”. Agents
believe that GREEN was stating to BLACKSHAW that she is headed somewhere and
BLACKSHAW responded ok. At this time surveillance was established on KIMBERLY
GREEN at her house on at 3303 Berkshire Road, Cleveland Heights (GREEN’s
registered address). Investigators observed Green depart her residence at approximately
11:27 a.m. surveillance was maintained on GREEN until she eventually arrived at Life
Storage at 19200 Ness Road, Cleveland, Ohio at approximately 12:05 p.m. Investigators

                                            2
   Case: 1:19-mj-04133-JDG Doc #: 1-1 Filed: 06/17/19 3 of 7. PageID #: 4



observed GREEN pull up the gated entry and appeared to enter a code or swipe a card
and drive into the storage facility and drive to the rear. Approximately five minutes later
investigators observed GREEN depart the location.

       12.    Investigators maintained surveillance on GREEN throughout travel until
approximately 12:24 p.m., where she was observed reversing into the 1538 Addison
Road and opening the trunk of the vehicle.

       13.      At approximately 12:25 p.m., investigators observed GREEN remove a
box and two bags (possibly duffle bags) from the trunk of her vehicle. Investigators then
observed the unidentified Hispanic male (that was previously driving the Altima) and
BLACKSHAW retrieve the bags and GREEN carry the box into the backyard of the 1538
Addison Road. Remote video surveillance was established on the side door of the
residence, agents were able to observe this Hispanic male walking back and forth and in
and out of the side door to the residence.

        14.     At approximately 4:28 p.m., two Hispanic males departed the Addison
residence in the Nissan Altima, which allowed investigators to identify the Connecticut
license plate on the Altima. Investigators determined that the Altima was a rental from
near the Cleveland Airport. TFO Maria Matos obtained rental information for the vehicle.
The Altima was rented on June 14, 2019 and is due back on June 16, 2019. The name on
the rental agreement is Joise Salazar Angulo and he gave a listed address as 476 N
Homsey Ave, Fresno, California. GS Braccio was able to positively identify the driver of
the Altima as Angulo.

       15.     Continuous surveillance was maintained on Addison throughout the night
of June 14 into the June 15, 2019. In the early morning hours of June 15, 2019, agents
observed a black male driving a black Buick arrive at the Addison address. Investigators
observed several bags carried into the 1538 Addison Road from the trunk of the Buick.
Agents believed there to be money in those bags.

        16.     On June 15, 2019, at approximately 6:45 a.m., during call session 16409,
BLACKSHAW received and incoming call on TT-2 from and unknown Hispanic male
(UM7174) utilizing telephone number 559-371-7174. Agents know from previous calls
in combination with surveillance that UM7174 is at the 1538 Addison and that
BLACKSHAW was there until approximately 5:30 a.m., at which time BLACHSHAW
headed to his residence on 1357 E 85th Street. During this call Agents believe that
UM7174 is telling BLACKSHAW that the money count was incorrect. Affiant believes
that BLACKSHAW and UM7174 were counting money from the bags that were brought
in overnight. When UM7174 stated “Uh we're thirteen (13), thirteen (13) short, and I
know where, I know where it's at. I know why, I know why we came out thirteen (13)
short. ‘Cause I was counting the fives (5's) as uh as tens (10's),” Affiant believes the
UM7174 was telling BLACKSHAW that when UM7174 counted the money it was
$13,000 dollars less than when they originally counted it. Affiant believes that UM7174
was telling BLACKSHAW that he counted five dollar bills as ten dollar bills, and that’s
why the money count is incorrect. When UM7174 stated “So...I just, I just need you to
                                              3
   Case: 1:19-mj-04133-JDG Doc #: 1-1 Filed: 06/17/19 4 of 7. PageID #: 5



come back bro’ so I can show you, I don't want to wrap nothin’ else so you can see,”
Affiant believes that UM7174 was telling BLACKSHAW that he wanted BLACKSHAW
to see the amount of money before UM7174 wraps it up. When UM7174 stated “So, it’s
thirteen (13) short. Instead of, instead of uh one eighty one (181), it wasn’t one eighty
one (181), it’s one sixty eight (168),” Affiant believes that UM7174 was telling
BLACKSHAW that the money count is at $181,000.00 dollars. Affiant believes that
UM7174 was counting and preparing the money to be transported and telling
BLACKSHAW the amounts.

        17.      At approximately 9:15 a.m., Investigators observed one Hispanic male
depart 1538 Addison Road carrying a backpack, enter into the Altima and depart the
location. Surveillance was conducted on the Altima throughout travel. The driver went to
an ATM, after departing the ATM investigators followed the Altima to the Avis rental
car return at the Cleveland Hopkins airport. Investigators observed the Hispanic male
take the bus to the Cleveland Hopkins Airport. After the male made it through the TSA
security checkpoint TFO Chris Giordano and TFO Orlando Almonte conducted a
consensual encounter with the male. During the encounter the male showed the
investigators his California Driver’s license, the males name is Joise Luis SALAZAR
ANGULO. ANGULO advised that he was flying Delta through Atlanta to Los Angeles.
ANGULO agreed to let investigators conduct a search of his backpack, inside they
located $5,000 in cash. At this time the Investigators advised Affiant and left ANGULO
to catch his flight.

        18.     At approximately 10:13 a.m., during call session 16419 BLACKSHAW
received and incoming telephone call on TT-2 from UM7174 utilizing telephone number
559-371-7174. During that call UM7174 asked BLACKSHAW if he knew where the
birds are at, Affiant knows that often times birds are a narcotics slang term for kilogram
quantities of narcotics. During that call UM7174 discussed a third party male and stated
the male would arrive “here” (1538 Addison) around 11:00 (11:00 a.m.). Affiant believes
that UM7174 and BLACKSHAW are discussing a third party male delivering kilogram
quantities of narcotics to 1538 Addison.

        19.     At approximately 11:18 a.m., a black Nissan Rogue bearing Virginia Plate
UZK6142 arrived at 1538 Addison. A male opened the gate to the rear of the location and
allowed the Nissan to pull to the very rear of 1538 Addison, the gate shut behind the
Rogue. The Buick, which investigators had observed being unloaded overnight, also
arrived at the residence, driven by the same male that investigators observed carrying
bags. This male was later identified as DONALD KNIGHTEN.

        20.     During call session 16440, at approximately 11:26 a.m., BLACKSHAW
received an incoming call on TT-2 from UM7174 utilizing telephone number 559-371-
7174. During that call UM7174 stated to BLACKHSAW “we Gucci,” Affiant believes
that UM7174 was stating that everything was good. UM7174 goes on to stated “he’s just
right here here he’s waiting to leave right now,” Affiant believes that UM7174 was
referencing the male that arrived at the 1538 Addison in the Nissan Rouge at
approximately 11:18 a.m. UM7174 stated “Yeah you might want to come over here so
                                              4
   Case: 1:19-mj-04133-JDG Doc #: 1-1 Filed: 06/17/19 5 of 7. PageID #: 6



you can do your thing, just look at these things and then,” Affiant believes that UM7174
was telling BLACSHAW that he needs to verify the narcotics. Affiant believes that the
Nissan Rogue arrived carrying narcotics. BLACKSHAW was later observed arriving at
1538 Addison and meeting with a Hispanic male (Later identified as MIGUEL
MARQUEZ) in the driveway.

        21.     At approximately 11:54 a.m., members of the Drug Enforcement
Administration (DEA) Cleveland District Office secured the scene and in anticipation of
a search warrant at 1538 Addison Road, Cleveland, Ohio. While securing the scene
KENNETH BLACKSHAW, JORGE ALBERTO BARRERA, JORGE ALBERTO
BARRERA GUTIERREZ Jr., MIGUEL ANGEL MARQUEZ, and DONALD EARL
KNIGHTEN were detained. Subsequent to the search warrant being executed
investigators recovered approximately thirty-two (32) bundles of unknown amounts of
United States currency, a Cassida Money counter, a digital scale containing residue, and
approximately nine (9) individually packaged bundles of suspected cocaine weighting
approximately 9,997 gross grams. A presumptive field test was conducted from three
separate packages of the suspected cocaine and all three tests yielded positive results for
the presence of cocaine. Further, during BLACKSHAW’s arrest he had numerous
baggies containing white powdery substances and hard white substances (suspected
cocaine and crack cocaine respectively) in his pocket. The suspected cocaine and crack
cocaine appeared to be packaged for sale. Presumptive field tests were conducted for the
baggies and the tests yielded positive results for the presence of cocaine.

       22.     That same day a second search warrant was executed at 1357 E 85th Street
Cleveland, Ohio, BLACKSHAW’s primary residence. Subsequent to the search warrant
being executed investigators recovered approximately 70 gross grams of green powder
suspected to be fentanyl contained in one baggie, 58 gross grams of green powder
suspected to be fentanyl contained in multiple baggies, 54 gross grams of suspected
fentanyl contained within multiple small baggies, and 595 gross grams of marijuana.

        23.     Following the execution of search warrants investigators advised Jorge
BARRERA Sr. of his Miranda rights, which he signed a waiver of. BARRERA Sr. stated
to TFO Giordano that he is a semi-truck driver with J.R.A.B. (a company which he owns)
trucking out of Fresno, California. BARRERA stated that he parked his white Peterbilt
truck and trailer at the Great Northern Mall, near a Verizon store and a chucky cheese.
BARRERA then informed TFO Giordano that he had furniture in the back of the Semi-
truck for Sunday and Monday deliveries. BARRERA then stated he was picking up a
secondary load to bring back to California. BARRERA then told TFO Giordano that the
keys to his semi-truck were in the Nissan Rogue, bearing Virginia plate UZK6142,
located in the rear of 1538 Addison Road, Cleveland, Ohio (the location of the search
warrant). BARRERA offered consent to search, and signed a consent form, for the semi-
truck to include the trailer and explained which truck keys went to the cab and where to
find the keys for the trailer in the cab. BARRERA initially claimed there was no U.S.
Currency nor contraband in the truck. Later during the interview BARRERA admitted
that once he got to 1538 Addison Road he loaded bags from the basement into the Nissan

                                             5
   Case: 1:19-mj-04133-JDG Doc #: 1-1 Filed: 06/17/19 6 of 7. PageID #: 7



Rogue, later admitting that he knew currency was inside the bags. BARRERA also later
admitted that he had first unloaded narcotics from the semi-truck trailer into the Nissan
Rogue, then drove the Rogue to the residence on Addison where he unloaded the
narcotics into the basement, before retrieving the cash from the basement. Nothing was
located in the semi-truck nor trailer.

       24.     During an interview with ALBERTO BARRERA Jr., after having waived
his Miranda rights, BARRERA Jr. told investigators that he knew he and his father were
picking up money, however that he did not know anything about the narcotics.

        25.     SA Rande Reinhard advised MIGUEL MARQUEZ of his Miranda rights,
MARQUEZ waived them and agreed to speak to SA Reinhard. During the interview
MARQUEZ admitted to being in Cleveland to conduct drug trafficking business.
MARQUEZ stated that the two males from the Nissan Rogue (BARRERA Jr. and Sr.)
drove the semi-truck with the narcotics to Cleveland in the bed of the cab of the truck.
MARQUEZ stated that the two males (BARRERRA Sr. and Jr.) were supposed to pick
up the money, pick up a legitimate load, and transport everything to the Fresno area.
MARQUEZ stated he believed all the money was already at 1538 Addison Road when he
arrived Friday evening. MARQUEZ stated that he arrived in the Nissan Altima with
“Gordo” (the male investigators identified as ANGULO). MARQUEZ stated that he
knew BLACKSHAW from being incarcerated together in prison. MARQUEZ stated he
introduced “GORDO” and BLACKSHAW. MARQUEZ further advised that “GORDO”
took $16,000 from BLACKSHAW and deposited in the bank before returning the rental
car and catching a flight. MARQUEZ stated that “GORDO” believed he was being
followed and left early to the airport. MARQUEZ stated that BLACKSHAW was
$60,000 short on his last payment for narcotics, so he (MARQUEZ) came to talk with
BLACKSHAW about it. MARQUEZ further advised that BLACKSHAW is currently
paying $34,000 per kilogram but was supposed to talk to “GORDO” about paying
$32,000 instead, but “GORDO” left early. MARQUEZ stated that he had gotten out of
the drug trafficking business but was tired of laying tile, so was trying to get back in the
drug trafficking business with “GORDO”. MARQUEZ also advised that “GORDO” is a
part of the Sinaloa cartel and that he lives in Fresno, California.

                                     CONCLUSION

        26.      Based upon the above listed facts and circumstances, Affiant has probable
cause to believe, and does believe, that KENNETH BLACKSHAW, JORGE ALBERTO
BARRERA, JORGE ALBERTO BARRERA GUTIERREZ Jr, MIGUEL ANGEL
MARQUEZ, and DONALD EARL KNIGHTEN, and others known and unknown to
investigators, did knowingly and intentionally conspire to distribute, and possess with
intent to distribute, 5 kilograms or more of a mixture or substance containing a detectable




                                             6
Case: 1:19-mj-04133-JDG Doc #: 1-1 Filed: 06/17/19 7 of 7. PageID #: 8
